ON REHEARING.
Ezra R. Whitla, for Appellant.
“The object and purpose of the title is to show the general character of the ordinance, so that anyone may not be misled thereby.” (State v. Calloway, 11 Ida. 719,114 Am. St. 285, 84 Pac. 27, 4 L. R. A., N. S., 109; Village of St. Anthony v. Brandon, 10 Ida. 205, 77 Pac. 322; Pioneer Irr. Dist. v. Bradley, 8 Ida. 310, 101 Am. St. 201, 68 Pac. 295; 28 Cyc. 379; State v. Nebraska Telephone Co., 127 Iowa, 194, 103 N. W. 120.)
If the title of the ordinance does not mislead or deceive the people or the council as to the purpose or effect of the legislation or conceal or obscure the same, it is valid. (28 Cye. 380; Smith v. Emporia, 27 Kan. 528; Healy v. Johnson, 127 Iowa, 221, 103 N. W. 92; City of Des Moines v. Keller, 116 Iowa, 648, 93 Am. St. 268, 88 N. W. 827, 57 L. R. A. 243; City of Duluth v. Abrahamson, 96 Minn. 39, 104 N. W. 682; Thomson v. City of Highland Park, 187 Ill. 265, 58 N. E. 328.)
An enacting clause is simply a formality and neither adds anything to, or detracts from, the validity of the ordinance in any way. (Gape Girardeau v. Riley, 52 Mo. 424, 14 Am. Rep. 428; People ex rel. Town of Sterling v. Chipman, 31 Colo. 90, 71 Pac. 1108; City of Tarkio v. Cook, 120 Mo. 1, 41 Am. St. 678, 25 S. W. 202; State ex rel. Dunlap v. Nohl, 113 Wis. 15, 88 N. W. 1004; 1 Dillon, Mun. Corp., 4th ed., pp. 309-536, 538; 28 Cye. 353.)
An amending ordinance need not contain the entire section amended, but only that provision thereof sought to be amended. (28 Cyc. 387; Pentecost v. Stiles, 5 Okl. 500, 49 Pac. 921; Ex parte Wolf, 14 Neb. 24, 14 N. W. 660; Larkin v. Burlington C. R. & N. Ry. Co., 85 Iowa, 492, 52 N. W. 480.)
R. E. McFarland, for Respondent.
The titles to Ordinances Nos. 36 and 40 are insufficient, null and void. (Laws 1899, p. 209, sec. 83; Mo. Pac. By. Co. v. City of Wyandotte, 44 Kan. 32, 23 Pac. 950; State ex rel. Belt v. City of St. Louis, 161 Mo. 371, 61 S. W. 658; Town of Cantril v. Sainer, 59 Iowa, 26, 12 N. W. 753; Stellins v. Mayer, 38 Kan. 573, 16 Pae. 745.)'
The enacting clause of said Ordinance No. 40 is null and void. (Laws 1899, p. 200, sec. 59; Galveston U. & 8. A. By. Co. v. Harris (Tex. Civ. App.), 36 S. W. 776.)
Ordinance No. 40 is not a valid ordinance because it does not comply with the laws of this state in reference to amending or repealing ordinances or sections of ordinances. (Laws 1899, p. 209, see. 83; Pentecost v. Stiles, 5 Okl. 500, 49 Pac. 921; O’Neill v. Tyler, 3 N. D. 47, 53 N. W. 436; Cascaden v. City of Waterloo, 106 Iowa, 673, 77 N. W. 333; City of Jacksonville v. Ledwith, 26 Fla. 163, 23 Am. St. 558, 7 So. 885, 9 L. R. A. 69; McQuillan, Mun. Ordinances, par. 196.)
STEWART, J.
A rehearing was granted in this case and upon reargument it was contended by counsel for respondent that Ordinances Nos. 36 and 40, regulating the running at large of certain stock and providing for the impounding thereof in the town of Post Falls, were illegal and void. Certified copies of these ordinances were offered in evidence, and a number of specific objections to their introduction were made by counsel for respondent, and the trial court sustained the objection that the statute did not authorize such ordinances ; and it was this question this court discussed and decided in the former opinion.
Counsel for respondent upon reargument urges very earnestly that this court should also determine the validity of the ordinances, for the reason that the cause having been reversed, the validity of such ordinances will necessarily arise upon a retrial of said ease. Counsel for appellant, however, contends that the validity of such ordinances, because of their form, is not presented by the record. Strictly speaking, this *19contention is no doubt correct, but in view of tbe fact that a new trial has been ordered, and the validity of such ordinances will necessarily be involved, and counsel upon the re-argument having fully and exhaustively discussed the validity of such ordinances, we have concluded to express our views with reference to the same.
It is first contended that the title to Ordinance No. 36 is insufficient, because it does not express or contain the subject matter of said ordinance, and does not specify the penalty or punishment for a violation thereof, and does not refer to the provisions contained therein for the impounding and sale of the animals described, and does not describe the territory within which such animals are prohibited from running at large. The title reads as follows: “An act relating to domestic animals and prohibiting their running at large.” Sec. 2276, Rev. Codes, provides: “Ordinances shall contain no subject which shall not be clearly expressed in their title.” It is unnecessary in the title of an ordinance to index every particular provision contained therein. It is sufficient if the title in its general scope clearly expresses the object and purpose of such ordinance. When, therefore, the title provides that it is “An act relating to domestic animals and prohibiting their running at large, ” it is sufficient to authorize the incorporation therein of all provisions incident to the regulation and prohibition of animals running at large, such as naming the kind, the territory or place, the impounding and sale, the fees to be collected, and the penalty. We think this title sufficient. (Village of St. Anthony v. Brandon, 10 Ida. 205, 77 Pac. 322; State v. Calloway, 11 Ida. 719, 114 Am. St. 285, 84 Pac. 27, 4 L. R. A., N. S., 109; Town of Bayard v. Baker, 76 Iowa, 220, 40 N. W. 818; McQuillan on Munic. Ordinances, sec. 141; Smith v. City of Emporia, 27 Kan. 528.)
Sees. 1 and 10 of the ordinance clearly described the territory. It is true it does not say that the territory is within the town of Post Falls, yet the ordinance has reference only to the town of Post Falls and could not extend beyond its boundaries; and can only apply to the territory described and within the town. The territory is described as follows: *20“Limit of territory included in this ordinance commencing at a point where Sixty street intersects with the Spokane river, thence running in an easterly direction to Idaho street, thence running south to Spokane river, thence along the main or north channel to the place of beginning. ’ ’ This is sufficient.
It is next contended that the enacting clause of the ordinance is not in the form provided by see. 2274, Rev. Codes. This section provides: “The style of all ordinances shall be: ‘Be it ordained by the mayor and council of the city of- or the chairman and board of trustees of the village of -.’ ” The enacting clause of Ordinance No. 36 reads as follows: “Be it ordained by the town of Post Falls.”
It will thus be seen that the enacting clause of Ordinance No. 36 is not in the language of the statute. The enacting clause of an ordinance, however, is merely a declaration of intention and purpose, and the enacting clause of Ordinance No. 36 clearly shows 'the intention and purpose of the town of Post Falls to enact such ordinance and that it was the town of Post Falls which enacted the same, and such appearing from the enacting clause is a sufficient compliance with the statute. The statute is directory only. (McQuillan on Munic. Ordinances, see. 145; City of Napa v. Easterby, 76 Cal. 222, 18 Pac. 253; State v. Fountain, 14 Wash. 236, 44 Pac. 270; People v. Murray, 57 Mich. 396, 24 N. W. 118; People v. Chipman, 31 Colo. 90, 71 Pac. 1108; 1 Dillon, Munic. Corp., 4th ed., sec. 309.) We think, therefore, that Ordinance No. 36 was a valid ordinance, and was in force at the time of the trial unless repealed by Ordinance No. 40.
It is contended that Ordinance No. 40 is invalid for the reason that the title does not express the object or purpose of the ordinance, because it does not state or provide that it is an ordinance amending Ordinance No. 36. The title reads as follows: ‘ ‘ An ordinance establishing the boundary limits and making known the limit of territory included in Ordinance No. 36.”- It thus appears that the object and purpose of this ordinance, as declared by the title, is to make some alteration or change in Ordinance No. 36, but the particular change as applied to any particular part of the ordinance is not dis*21closed in tbe title. The title of an amendatory ordinance would be sufficient if it indicated the particular section or part of the ordinance to be amended without declaring in such title the general scope or purpose of the ordinance amended; and while it would have been better, no doubt, to have indicated the particular section of Ordinance No. 36 to be amended and to have stated such fact in the title, yet we are inclined to think that the title is sufficient to indicate the purpose and intent to amend Ordinance No. 36.
It- is next contended that Ordinance No. 40 is invalid for the reason that it does not indicate that the territory described is within the village of Post Falls. This objection is not well taken. The village of Post Falls is legislating with reference to its own territory, and its ordinances include only territory within the village corporation, and it would appear useless to say that the ordinance is made applicable to the village of Post Falls.
It is next urged that the enacting clause of Ordinance No. 40 is void because not in proper form. What has been said with reference to the enacting clause of Ordinance No. 36 applies alike to the enacting clause of this ordinance. It is also urged that Ordinance No. 40 is void for the reason that it does not comply with sec. 2276, Rev. Codes. This section provides: “No ordinance or section thereof shall be revised or amended unless the new ordinance contain the entire ordinance or section as revised or amended, and the ordinance or section so amended shall be repealed. ’ ’ Ordinance No. 40 in part is as follows: “An ordinance establishing the boundary limits and making known the limit of territory included in Ordinance No. 36.
“Be it ordained by the chairman of the board of trustees of the village of Post Falls.
“Commencing at a point where the artificial channel empties into Spokane river, thence in a northeasterly direction to a point where Sixty street intersects with the N. P. R. R. Co.’s right of way, thence in an easterly direction to Idaho street, thence in a southerly direction to Spokane river, thence along Spokane river to the place of beginning.
*22“And that Ordinance No. 36 is hereby amended so as to read accordingly, and that all ordinances and sections of ordinances conflicting with this ordinance is hereby repealed.”
. Then follows the provision with reference to the time the ordinance shall take effect and the history of its passage. It will thus be seen that this ordinance does not purport to amend any particular section of Ordinance No. 36 but pretends to amend the entire ordinance. The ordinance does not contain the entire- ordinance or section as revised or amended as required by the statute. In order to read ordinance No. 40 as an amendatory ordinance of No. 36, we are called upon to exercise our judgment as to the particular section of No. 36 intended to be amended and to insert the amendment in lieu thereof. After the enacting clause follows the description, but where that description is to be placed in Ordinance No. 36, or what part of No. 36 it is to repeal or displace, is a matter left entirely to conjecture. This is not a compliance with the provisions of sec. 2276, supra. To make a valid amendment, the amendatory ordinance should comply with the provisions of the statute, that is, the new or amendatory ordinance should contain the entire ordinance or section as revised or amended, and not leave the question open to guess or conjecture as to the particular place where the amendment is to be inserted or what particular portion of the old ordinance is to be displaced by the new or amendatory ordinance. (McQuillan, Munic. Ordinances, sec. 195; Pentecost v. Stiles, 5 Okl. 500, 49 Pac. 921.) For these reasons we are of the opinion that Ordinance No. 40 is void.
From what has been said it follows that no part of Ordinance No. 36 has been repealed or superseded by the provisions of Ordinance No. 40 which is held to be void. The common council of Post Falls did not repeal any provision in Ordinance No. 36 by adopting Ordinance No. 40, if the provisions of the latter are illegal and void, notwithstanding the fact that the latter ordinance contains a clause to the effect, “that all ordinances in conflict herewith are hereby repealed,” as it clearly appears that Ordinance No. 40 was to be a substitute for a part of Ordinance No. 36. • The illegal *23and void character of Ordinance No. 40, in so far as amending Ordinance No. 36, renders illegal and void also the repealing clause found in Ordinance No. 40. (City of Portland v. Schmidt, 13 Or. 17, 6 Pac. 221; 26 Am. & Eng. Ency. of Law, 2d ed., 716, 717.)
The judgment will be reversed and a new trial ordered. Costs awarded to appellant.
Sullivan, C. J., concurs.